United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 99-2632
                                  ___________

Gregory D. Graves,                     *
                                       *
           Plaintiff - Appellant,      *
                                       * Appeal from the United States
     v.                                * District Court for the
                                       * Eastern District of Arkansas.
Hubert M. Davis; P. R. Walker,         *
                                       *      [UNPUBLISHED]
           Defendants - Appellees.     *
                                  ___________

                         Submitted: January 26, 2000
                             Filed: February 4, 2000
                                 ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      Arkansas inmate Gregory Graves appeals the district court’s1 grant of summary
judgment dismissing his 42 U.S.C. § 1983 claims against correctional officers for
excessive force and retaliation. The summary judgment record confirms that no more
than minimal force was applied in response to misconduct for which Graves was



      1
       The HONORABLE SUSAN WEBBER WRIGHT, Chief Judge of the United
States District Court for the Eastern District of Arkansas, adopting the report and
recommendations of the HONORABLE HENRY L. JONES, JR., United States
Magistrate Judge for the Eastern District of Arkansas.
convicted of a disciplinary infraction. Those facts preclude recovery for excessive
force or retaliation. See Hudson v. McMillian, 503 U.S. 1, 9 (1992); Henderson v.
Baird, 29 F.3d 464, 469 (8th Cir. 1994), cert. denied, 515 U.S. 1145 (1995).
Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-